 



Exhibit 10.1
ENNIS, INC.
2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
          THIS AGREEMENT, made and entered into as of the [Day] day of [Month],
[Year], by and between ENNIS, INC., a Texas corporation (“Ennis”), and [Name of
Employee/Director/Service provider], an employee, outside director or other
service provider of Ennis or one of its Affiliates (“Participant”).
          WHEREAS, the Compensation Committee of Ennis’ Board of Directors or,
with respect to grants made to outside directors, the Board of Directors (the
“Committee”), acting under the 2004 Long-Term Incentive Plan (the “Plan”), has
the authority to award restricted shares of Ennis’ common stock, $2.50 par value
per share (the “Common Stock”), to employees, outside directors and other
service providers of Ennis or an Affiliate; and
          WHEREAS, pursuant to the Plan, the Committee has determined to make
such an award to Participant on the terms and conditions and subject to the
restrictions set forth in the Plan and this Agreement, and Participant desires
to accept such award;
          NOW, THERFORE, in consideration of the premises and mutual covenants
and agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
          1.      Restricted Stock Award. On the terms and conditions and
subject to the restrictions, including forfeiture, hereinafter set forth, Ennis
hereby awards to Participant, and Participant hereby accepts, a restricted stock
award (the “Award”) of [Number]            shares (the “Restricted Shares”) of
Common Stock. The Award is made effective as of the [Day] day of [Month], [Year]
(the “Effective Date”). A certificate representing the Restricted Shares shall
be issued in the name of Participant (or, at the option of Ennis, in the name of
a nominee of Ennis) as of the Effective Date and delivered to Participant on the
Effective Date or as soon thereafter as practicable. Participant shall cause the
certificate representing the Restricted Shares, upon receipt thereof by
Participant, to be deposited, together with stock powers and any other
instrument of transfer reasonably requested by Ennis duly endorsed in blank,
with Ennis, to be held by Ennis in escrow for Participant’s benefit until such
time as the Restricted Shares represented by such certificate are either
forfeited by Participant to Ennis or the restrictions thereon terminate as set
forth in this Agreement.
          2.      Vesting and Forfeiture.
          (a)      The Restricted Shares shall be subject to a restricted period
(the “Restricted Period”) that shall commence on the Effective Date and shall
end on the third anniversary of the Effective Date, [Month] [Day], [Year + 3].
During the Restricted Period, the Restricted Shares shall be subject to being
forfeited by Participant to Ennis as provided in this Agreement, and Participant
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
any of the Restricted Shares (the “Restrictions”),

 



--------------------------------------------------------------------------------



 



except that the Restrictions shall be removed as to (i) 33-1/3% of such shares
(if a fractional number, then the next lower whole number) on [Month] [Day],
[Year + 1], provided Participant is in the continuous service of Ennis or an
Affiliate until such date; (ii) an additional 33-1/3% of such shares (if a
fractional number, then the next lower whole number) on [Month] [Day], [Year +
2], provided Participant is in the continuous service of Ennis or an Affiliate
until such date; and (iii) the remaining shares on [Month] [Day], [Year + 3],
provided Participant is in the continuous service of Ennis or an Affiliate until
such date. Following the removal of the Restrictions on any Restricted Shares,
Ennis shall deliver to Participant from escrow a certificate representing such
Shares and Participant shall be free to sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of such Restricted Shares, subject to
applicable securities laws and the policies of Ennis then in effect.
          (b)      Subject to paragraph (c) of this Section, upon termination of
Participant’s employment or service with Ennis or any Affiliate, (i) Participant
shall have no rights whatsoever in and to any of the Restricted Shares as to
which the Restrictions have not by that time been removed pursuant to the
foregoing paragraph, (ii) all of the Restricted Shares shall automatically
revert to Ennis at no cost and (iii) neither Participant nor any of his or her
heirs, beneficiaries, executors, administrators or other personal
representatives shall have any rights with respect thereto.
          (c)      The Change of Control provisions in Article XIII of the Plan
shall apply with respect to the Restricted Shares.
          3.      Rights as Shareholder. Subject to the provisions of this
Agreement, upon the issuance of a certificate or certificates representing the
Restricted Shares to Participant, Participant shall become the record and
beneficial owner thereof for all purposes and shall have all rights as a
stockholder, including without limitation voting rights and the right to receive
dividends and distributions, with respect to the Restricted Shares. If and to
the extent Ennis shall effect a stock split, stock dividend or similar
distribution with respect to the Common Stock, (i) the stock distributed
pursuant thereto shall be held by Ennis with respect to those Restricted Shares
as to which the Restrictions have not yet been removed pursuant to Section 2;
(ii) such additional stock shall enjoy the privileges and be subject to the
Restrictions applicable to the Restricted Shares; and (iii) Participant shall be
entitled to sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of such additional stock when the Restrictions on the Restricted Shares to which
the distribution relates have been removed pursuant to Section 2.
          4.      Optional Issuance in Book-Entry Form. Notwithstanding the
foregoing, at the option of Ennis, any shares of Common Stock that under the
terms of this Agreement are issuable in the form of a stock certificate may
instead be issued in book-entry form.
          5.      Withholding Taxes.
          (a)      Participant may elect, within 30 days of the Effective Date
and on notice to Ennis, to realize income for federal income tax purposes
pursuant to Section 83(b) of the Internal Revenue Code in an amount equal to the
fair market value of the Restricted Shares on the

2



--------------------------------------------------------------------------------



 



Effective Date. In such event, Participant shall make arrangements satisfactory
to Ennis or the appropriate Affiliate to pay in the calendar year that includes
the Effective Date any federal, state or local taxes required to be withheld
with respect to such shares.
          (b)      If no election is made by Participant pursuant to Section
5(a) hereof, then upon the termination of the Restrictions applicable hereunder
to all or any portion of the Restricted Shares, Participant (or in the event of
Participant’s death, the administrator or executor of Participant’s estate) will
pay to Ennis or the appropriate Affiliate, or make arrangements satisfactory to
Ennis or such Affiliate regarding payment of, any federal, state or local taxes
of any kind required by law to be withheld with respect to the Restricted Shares
with respect to which such Restrictions have terminated.
          (c)      Any provision of this Agreement to the contrary
notwithstanding, if Participant does not satisfy his or her obligations under
paragraphs (a) or (b) of this Section, Ennis shall, to the extent permitted by
law, have the right to deduct from any payments made under the Plan, regardless
of the form of such payment, or from any other compensation payable to
Participant, whether or not pursuant to this Agreement or the Plan and
regardless of the form of payment, any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Shares.
          6.      Reclassification of Shares. In the event of any
reorganization, recapitalization, stock split, stock dividend, merger,
consolidation, combination of shares or other change affecting the Common Stock,
the Committee shall make such adjustments as it may deem appropriate with
respect to the Shares. Any such adjustments made by the Committee shall be
conclusive.
          7.      Effect on Employment or Service. Nothing contained in this
Agreement shall confer upon Participant the right to continue in the employment
or service of Ennis or any Affiliate, or affect any right which Ennis or any
Affiliate may have to terminate the employment or service of Participant. This
Agreement does not constitute evidence of any agreement or understanding,
express or implied, that Ennis or any Affiliate will retain Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.
          8.      Investment Representations.
          (a)      The Shares are being received for Participant’s own account
with the intent of holding them and without the intent of participating,
directly or indirectly, in a distribution of such Shares and not with a view to,
or for resale in connection with, any distribution of such Shares or any portion
thereof.
          (b)      A legend may be placed on any certificate(s) or other
document(s) delivered to Participant or substitute therefore indicating
restrictions on transferability of the Shares pursuant to this Agreement or
referring to any stop transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, NYSE or any other stock exchange or
association upon which the common stock of Ennis is then listed or quoted, any
applicable federal or state securities laws,

3



--------------------------------------------------------------------------------



 



and any applicable corporate law, and any transfer agent of Ennis shall be
instructed to require compliance therewith.
          9.      Assignment. Ennis may assign all or any portion of its rights
and obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Participant under this Agreement may not be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant.
          10.      Binding Effect. This Agreement shall be binding upon and
inure to the benefit of (i) Ennis and its successors and assigns, and
(ii) Participant and his or her heirs, devisees, executors, administrators and
personal representatives.
          11.      Notices. All notices between the parties hereto shall be in
writing and given in the manner provided in Section 15.7 of the Plan. Notices to
Optionee shall be given to Optionee’s address as contained in Ennis’ records.
Notices to Ennis shall be addressed to the LTIP Administrator at the principal
executive offices of Ennis as set forth in Section 15.7 of the Plan.
          12.      Governing Law; Exclusive Forum; Consent to Jurisdiction. This
Agreement shall be governed by and construed in accordance with the internal
laws (and not the principles relating to conflicts of laws) of the State of
Texas, except as superseded by applicable federal law. The exclusive forum for
any action concerning this Agreement or the transactions contemplated hereby
shall be in a court of competent jurisdiction in Ellis County, Texas, with
respect to a state court, or the United States District Court for the Northern
District of Texas, with respect to a federal court. PARTICIPANT HEREBY CONSENTS
TO THE EXERCISE OF JURISDICTION OF A COURT IN THE EXCLUSIVE FORUM AND WAIVES ANY
RIGHT HE OR SHE MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY THE
COMPANY OR ANY OF ITS AFFILIATES TO FEDERAL COURT OF ANY SUCH ACTION HE OR SHE
MAY BRING AGAINST IT IN STATE COURT.
[SIGNATURE PAGE TO FOLLOW]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Ennis and Participant have executed this Agreement as
of the date first written above.

            ENNIS, INC.
      By:           Name:                                          Title:  
                                       PARTICIPANT
              Name:                                             

5



--------------------------------------------------------------------------------



 



STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Ennis, Inc. 2004 Long-Term
Incentive Plan and the Restricted Stock Award Agreement dated as of February
     , 2006 (the “Agreement”), the undersigned Participant hereby sells, assigns
and transfers unto                                                ,
                shares of the Common Stock, $2.50 par value per share, of Ennis,
Inc., a Texas corporation (“Ennis”), standing in the undersigned’s name on the
books of Ennis and does hereby irrevocably constitute and appoint the Secretary
of Ennis as the undersigned’s attorney-in-fact, with full power of substitution,
to transfer said stock on the books of Ennis. THIS ASSIGNMENT MAY ONLY BE USED
AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS THERETO.
Dated:                                

            PARTICIPANT
              Name:                                             

 